Citation Nr: 1126330	
Decision Date: 07/13/11    Archive Date: 07/19/11

DOCKET NO.  06-33 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to an increased rating for residuals of a fracture of the left olecranon and ulnar fracture (non-dominant), currently rated as 20 percent disabling.

2.  Entitlement to an increased rating for degenerative joint disease of the left elbow, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to November 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ) in November 2007.  A transcript of the testimony offered at this hearing has been associated with the record.  

The issue of entitlement to a total disability evaluation based on individual unemployability (TDIU) has been once again raised by the Veteran, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  See Rice v. Shinseki, 22 Vet. App. 447, 454 (2009) (noting in a footnote that claims for increased evaluations and TDIU claims may be separately adjudicated).

These issues were last before the Board in June 2008 at which time they were remanded for further development.  The appeal is once again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

When these claims were last before the Board in June 2008 they were, inter alia, remanded to obtain a medical examination and opinion on the severity of the Veteran's disabilities.  A VA examination was obtained in November 2008.  The report of this examination discloses that the Veteran was able to extend the left elbow to 12 degrees on active motion against gravity.  In a December 2009 statement the Veteran stated that he could not then extend his left arm and complained of shaking therein.  

When it is indicated that the severity of a service-connected disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995); see also Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  Because the record indicates that the severity of the symptomatology associated with the Veteran's disabilities may have increased in severity since his last VA examination, remand for a VA examination is necessary.

The Board is cognizant that assertions of a worsening in the severity of his disability also served as the basis of the June 2008 remand.  In this regard, the Board notes that not every assertion of worsening will "automatically" warrant remand for reexamination.  Factors such as the credibility of the appellant and the contents of other contemporaneous medical records will factor into the determination as to whether further examination is necessary to render an informed decision.  In this case, the Board observes that credibility has been raised as an issue, in that the November 2008 VA questioned the veracity of certain symptoms observed during the examination.  However, given the Veteran's strongly expressed conviction that his disability is worse than was demonstrated during that examination, as well the Veteran's description of difficulties with the examiner, the Board finds that further VA examination is necessary to clarify the severity of his service-connected disability.

Also, the Board notes that the Veteran's residuals of a fracture of the left olecranon and ulnar fracture (non-dominant) have been evaluated under Diagnostic Code 8516, which provides for evaluation of paralysis of the ulnar nerve.  See 38 C.F.R. § 4.124a.  Currently, this condition is evaluated as 20 percent disabling as moderate incomplete paralysis of the non-dominant (minor) side.  A review of the November 2008 VA examination report discloses little neurological findings in this regard.  Moreover, the examiner did not quantify any paralysis of the ulnar nerve as complete, as well as either severely or moderately incomplete.  

Also, it appears to the Board that following this VA examination that a VA report of electrodiagnostic results was associated with the claims file.  Thus, it appears that the November 2008 VA examiner did not have the benefit of reviewing this study when rendering their opinion.  

If an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  See 38 C.F.R. § 4.2.  VA's duty to assist includes providing an adequate examination when such an examination is indicated.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  As the VA examination report contains little neurological findings regarding the Veteran's ulnar nerve and appears to have not been a fully informed one, the Board finds it to be inadequate for rating purposes.  Accordingly, further examination is necessary.  

Lastly, the Veteran has indicated that he is seeking compensation for scarring of the left elbow, associated with both the initial in-service injury and subsequent surgery.  Upon examination, the examiner should address any associated scarring in their report.  38 C.F.R. § 4.118.


Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo a VA examination to evaluate the residuals of residuals of a fracture of the left olecranon and ulnar fracture (non-dominant) and for degenerative joint disease of the left elbow.  If available, please arrange for this examination to be conducted by a health care provider who has not previously examined the Veteran.  The claims folder and a copy of this remand should be made available to and reviewed by the examiner in conjunction with the examination.  All necessary tests and studies, including range of motion studies in degrees, should be conducted in order to identify the residuals of a fracture of the left olecranon and ulnar fracture (non-dominant) and for degenerative joint disease of the left elbow.  

The report of examination should contain a detailed account of all manifestations of the disabilities.  The results of range of motion testing in the elbow should be reported, and any excursion of motion accompanied by pain should be specifically identified.  The examiner should identify any objective evidence of pain and assess the extent of any pain.  The extent of any incoordination, weakened movement and excess fatigability on use should be described.  To the extent possible, the functional impairment due to incoordination, weakened movement and excess fatigability should be assessed in terms of additional degrees of limitation of motion.  Stated differently, at what point does pain or any other factor limit motion.

With respect to the involved ulnar nerve, the examiner is asked to quantify any paralysis present as complete, or, if incomplete, as severe, moderate or mild.  If, and only if, the examiner finds that further neurologic testing would be of benefit, such testing should be obtained prior to the examiner quantifying the impairment in this regard. 

The examiner should also to provide a detailed review of the history, current complaints, and the nature and extent of the scarring associated with the initial in-service injury to his elbow, as well as his subsequent surgery.

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

The AMC should ensure that the examination reports comply with this remand and the questions presented in the AMC's examination requests.  If the reports are insufficient, they should be returned to the examiners for necessary corrective action, as appropriate.

The Veteran should be advised that failure to appear for an examination as requested, and without good cause, could adversely affect his claims, to include denial.  See 38 C.F.R. § 3.655 (2010).

2.  Thereafter, the issues on appeal should be readjudicated.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case ("SSOC") and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



